 
Exhibit 10.1
 
Rovi Corporation
 
2010 Senior Executive Company Incentive Plan
 
 
I.   INTRODUCTION
 
a.   The Objective of the 2010 Senior Executive Company Incentive Plan (the
“Plan”) is to (i) enhance stockholder value by promoting strong linkages between
executive contributions and company performance; (ii) support achievement of the
business objectives of Rovi Corporation and its subsidiaries (the “Company”);
and (iii) promote retention of participating employees of the Company.
 
b.   Participants:  This plan applies solely to the Chief Executive Officer and
the senior executives reporting directly to the Chief Executive Officer at Rovi
Corporation and its subsidiaries.
 
c.   Effective Date:  This Plan is effective for the fiscal year 2010, beginning
January 1, 2010 through December 31, 2010.  This Plan is limited in time and
expires automatically on December 31, 2010.  All benefits under this Plan are
voluntary benefits.  Participation in this Plan during fiscal year 2010 does not
convey any entitlement to participate in this or future plans or to the same or
similar bonus payment benefits.
 
d.   Changes in the Plan:  The Company presently has no plans to change the Plan
during the fiscal year.  However, this plan is a voluntary benefit provided by
the Company and by virtue of the fact that bonuses are not a contractual
entitlement and are paid at the sole discretion of the Company, the Company
reserves the right to modify the Plan, in total or in part, at any time.  Any
such change must be in writing and approved by the Compensation Committee of the
Board of Directors.  The Compensation Committee of the Board of Directors
reserves the right to interpret the Plan document as needed and such
interpretations shall be final, conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.
 
e.   Entire Agreement:  This Plan is the entire agreement between the Company
and the employee regarding the subject matter of this Plan and supersedes all
prior bonus or commission incentive plans, whether with Rovi Corporation or any
subsidiary or affiliate thereof, or any written or verbal representations
regarding the subject matter of this Plan.
 
 
II.   ELIGIBILITY AND INCENTIVE PLAN ELEMENTS
 
a.   Eligibility:  The participants are eligible for the incentive payout if
they meet the following requirements:
 
 * Except as otherwise explicitly set forth in the Participant’s Incentive
   Target Percentage Schedule (as defined in Section II below), are not
   currently on a sales incentive or commission plan or any other significant
   form of variable compensation (such as a services bonus plan)
 * Have a performance rating of Needs Development or above

 

--------------------------------------------------------------------------------


 
 
 * Do not have a performance rating of Unsatisfactory at the time of calculation
 * Are not on a performance improvement plan at the time of calculation and have
   not received a written notice of warning or other disciplinary action during
   the year that remains in effect at the time of calculation

AND
 
The participant must be employed in an incentive-eligible position on or before
the first working day of the last fiscal quarter of fiscal year 2010 and must be
employed by the Company on the day the bonus is paid to be eligible for a 2010
incentive payment.  Participants may expect to receive their 2010 incentive
payment on or about the end of February 2011.  Participants in the Plan with
less than one year of service will be eligible for a prorated incentive amount
as set forth in Proration Factor below.  In no event will any individual accrue
any right or entitlement to any incentive under this Plan unless that individual
is employed by the Company on the day the bonus is paid. 
 
Any exception to the above must be approved in writing by the Company’s
Compensation Committee.
 
b.   The Annual Base Salary in effect at the end of the fiscal year represents
the basis for the incentive calculation.  Nothing in the Plan, or arising as a
result of a Participant’s participation in the Plan, shall prevent the Company
from changing a Participant’s Annual Base Salary at any time based on such
factors as the Company in its sole discretion determines appropriate.
 
c.   Incentive Target Percentage is a percentage level of base salary determined
by the employee’s position except as otherwise approved by the Compensation
Committee.  These targets will be weighted by company and individual
performance, and will be set forth in an Incentive Target Percentage Schedule
for each Participant in substantially the form attached hereto as Schedule A.
 
d.   Individual Performance Factor (“IPF”) is based upon the manager’s
evaluation of performance and contribution for the fiscal year. 
 
e.   Company Performance Factor is based upon the Company achieving an
established worldwide revenue target and a worldwide operating profit target per
the 2010 operating plan approved by the Board of Directors of the Company.  The
applicable targets for fiscal year 2010 can be amended by the Compensation
Committee of the Board of Directors at any time during the fiscal year. 
Notwithstanding anything to the contrary contained herein, the Compensation
Committee has the discretion to determine to pay less than the full amount
(including to pay zero percent) of the payout to which any Participant would
otherwise be entitled, which determination shall be based upon such factors as
the Compensation Committee determines appropriate (including without limitation
as a result of the Company’s or a Participant’s failing to achieve one or more
objectives with respect to the fiscal year).   When the Revenue and Operating
Profit percentages fall between the stated percentages on the matrix, the
Performance Factor will be determined using a straight-line interpolation
approach.  If the Company (a) exceeds 120% of Revenue and/or 140% of Operating
Profit or (b) does not achieve 85% of Revenue and/or 85% of Operating Profit,
the Company Performance Factor will be determined using a straight-line
extrapolation approach provided however that the Company Performance factor
shall be no greater than 2.00 and provided further the Company
 
 

--------------------------------------------------------------------------------


 
 
Performance factor may be modified at the sole discretion of the Compensation
Committee of the Board of Directors for any reason, including in the event that
such Company Performance is due to an extraordinary or exceptional circumstance.
 
 

 
120%
.70
1.00
1.20
1.50
 
1.75
2.00
 
115%
 
.70
 
1.00
 
1.18
 
1.44
 
1.68
 
1.94
 
 Revenue as a % of Goal

110%
 
.70
 
1.00
 
1.16
 
1.38
 
1.61
 
1.88
 
 
105%
 
.70
 
1.00
 
1.14
 
1.32
 
1.54
 
1.82
 
 
100%
 
.65
 
1.00
 
1.12
 
1.26
 
1.47
 
1.76
 
 
85%
 
.50
 
0.90
 
1.10
 
1.20
 
1.40
 
1.70
 
 
 
 
85%
 
100%
 
110%
 
120%
 
130%
 
140%
 

 
                                                  Operating Profit as a % of
Goal
 
 
            Example:                    Company Performance
 
                                                Actual Revenue is 110% of Goal
                                                Actual Operating Profit is 120%
of Goal
 
 
                                                Company Performance Factor =
1.38
 
 
f.   CEO Discretionary Evaluation:  With respect to each Participant other than
the CEO, (1) the “Company Performance Incentive” shall mean the Participant’s
Annual Base Salary times such Participant’s Incentive Target Percentage times
the Company Performance Factor times such Participant’s Company Performance
Weighting times such Participant’s Proration Factor; and (2) the “Individual
Performance Incentive” shall mean the Participant’s Annual Base Salary times
such Participant’s Incentive Target Percentage times such Participant’s
Individual Performance Weighting times such Participant’s Individual Performance
Factor times such Participant’s Proration Factor.  The “Individual Performance
Pool” shall mean the sum of the Individual Performance Incentives for all
Participants other than the CEO.
 
The CEO has the discretion to designate an “Actual Individual Performance Pool”
equal to up to three hundred percent (300%) of the Individual Performance Pool. 
Notwithstanding a Participant’s Individual Performance Factor, the CEO has the
discretion to allocate the Actual Individual Performance Pool among Participants
(other than the CEO) based on the CEO’s assessment of each Participant’s
individual performance.  For the avoidance of doubt, this means that a
Participant could receive a Company Performance Incentive payment but the
allocation of the Actual Individual Performance Pool could be greater than,
equal to or less than the Target Individual Performance Incentive for such
Participant. The CEO allocation must be approved by the Compensation Committee
prior to payment to Participants.
 
The Revenue Performance Factor for the Executive Vice President, WW Sales &
Services will be based on Revenue targets established by the Company.
 
 

--------------------------------------------------------------------------------


 
 
g.   Discretionary CEO Incentive:   In addition to the target incentive for the
CEO set forth in Schedule A, the Compensation Committee may award to the CEO a
performance-based discretionary incentive equal to up to two hundred percent
(200%) of the CEO’s Annual Base Salary.
 
h.   Transfers and Terminations:  Any employee who is a participant in the Plan
and who transfers to a new position not governed by this Plan will be eligible
on a pro-rata basis for the applicable period and paid as defined by the Plan. 
Employees who transfer into the Plan from another plan will be subject to
proration as well, and consequently will be eligible to receive an incentive
payment based on their participation in this Plan during fiscal year 2010
applying the Proation Factors referred to below.  Payments from the Plan are
subject to reduction by advances, unearned commission advances, draws or
prorations and appropriate withholdings.  Any exceptions to the Plan must be in
writing and approved by the Compensation Committee.
 
A participant must be employed as of the day the bonus is paid to be eligible
for the year-end incentive.    No incentive shall be deemed earned until the
payment date.  If, prior to a payment date, an employee voluntarily resigns from
employment or the employee’s employment is terminated for cause, the employee
will not be eligible for any incentive payment.  If, prior to a payment date, an
employee is terminated by the Company for reasons other than for cause, the
Compensation Committee shall have absolute discretion to determine if the
employee will remain eligible to receive any bonus payment, which bonus payment,
if awarded, shall be prorated for the portion of the Plan Year during which
employee was employed by the Company.
 
i.   Proration Factor accounts for the number of calendar days during the fiscal
year that the employee is in the incentive-eligible position.  For example, the
proration factor for an employee who has been on the Plan the entire year will
be 1.00.  For an employee who has been on the plan for 6 months, the factor will
be 0.50.  Employees in the following situations will have a Proration Factor of
less than 1.00:
 
 
 * Participants in the Plan who transferred to a new position not covered by the
   Plan
 * Employees who transferred from one incentive-eligible position to another
   incentive-eligible position.  Employees in this situation will have their
   incentive prorated based on the length of time in each position.
 * Employees who have been in the Plan less than 12 months (such as a new hire)
 * Employees who have been on a leave of absence of any length during the fiscal
   year
 * Employees working less than the full time standard work week will receive an
   incentive prorated according to the following schedule:

 
Hours Worked
 
Incentive Eligibility
 
Less than full time > half time as defined by standard work week
 
Prorated according to the average number of hours worked
 
Less than half time of standard work week
 
Not incentive eligible
 

 
 
Any modification to the above schedule must be approved by the Chief Executive
Officer, the Chief Financial Officer and EVP of Human Resources in advance of
the year end close date.
 
 
 

--------------------------------------------------------------------------------


 
III.   PRACTICES AND PROCEDURES
 
 
a.   Procedure:
 
 
 * A copy of the Plan will be made available to each participant.
 * All incentive payments will be made after all required or elected
   withholdings have been deducted.

b.   Governing Law:  This Plan is governed by the law of  California and the
parties hereby submit to the exclusive jurisdiction of the County of Santa
Clara, California courts.
 
 

--------------------------------------------------------------------------------



 
SCHEDULE A
 
INCENTIVE TARGET PERCENTAGE SCHEDULE
 
 
 
 
Position
 
Target
Revenue
Performance
Company
Performance
Individual
Performance
         
 [Insert title, target and weighting of each factor for the Participant]
 
 
                                                                     

 
 
                                                                                                                       
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 